Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed March 24, 2022.
Claims 4, 13, and 15 have been canceled.
Claims 16-18 have been added.
Claims 1, 5, 10, and 14 have been amended.
Claims 2-3, 6-9, and 11-12 are in their original presentation.
Claims 1-3, 5-12, 14, and 16-18 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12, 14, and 16-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 10), a machine (claim 1), and an article of manufacture (claim 15) which is recited as a method, system, and non-transitory computer readable medium that performs the steps and/or functions of: detecting malingering by a first subject in one or more physical and/or mental function tests, the comprising: storing, in a memory unit, information relating to a multivariate probability distribution, MPD, for a plurality of parameters, wherein each parameter relates to a 5particular physical and/or mental function test in a set of physical and/or mental function tests, wherein the MPD is determined from one or more population test results, wherein each population test result relates to the performance of one or more tests in the set by a respective subject in a population of subjects and comprises values for the parameters relating to the one or more tests performed by the subject;  10receiving, at a processing unit, a first test result for the first subject relating to the performance of one or more of the tests in the set by the first subject, wherein the first test result comprises values for the parameters relating to the one or more tests performed by the first subject; determining, by the processing unit, an indication of whether the first subject 15was malingering by comparing the values for the parameters in the first test result to the MPD; and outputting, by the processing unit, the determined indication.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mental processes”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and “mathematical concepts”, which are mathematical relationships, mathematical formulas or equations, mathematical calculations. 
The claim is directed to a system to perform the process of anomaly detection, which is a mental process performed by evaluating a first set of test results and a set of reference values and making a judgment regarding whether the first set of test results indicate a malingering patient.
The process used to evaluate the test results to make the judgment recites a mathematical concept because it is identifying a mathematical relationship between a set of data and a multivariate probability distribution and using the relationship between the two sets of data to determine novelty scores. 
Further, the limitation of “generating a multivariate probability distribution (MPD” in claim 16 is a mathematical concept because it is taking the set of data and generating the probability distribution of the results, which is a mathematical relationship of the data within the data set.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of storing information relating to a multivariate probability distribution, MPD, for a plurality of parameters and receiving a first test result for the first subject (including the step of administering the tests in claim 16) are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the parameters relating to a particular physical and/or mental function test in a set of physical and/or mental function tests, the MPD being determined from one or more population tests results relating to the performance of the tests by a population of subjects and comprise values for the parameters relating to the tests performed, and the first test results for the first subject relating to the performance of one or more of the tests in the set by the first subject and comprising values for the parameters relating to the one or more tests performed by the first subject are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The step of outputting the determined indication is an example of necessary data outputting. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The limitation that the determination is that the subject was malingering is a limitation that is used to generally link the performance of anomaly detection to the field of patient assessment. 
The steps reciting generically recited components of a computer system, such as the memory unit and the processor unit, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a computer system with a memory and a processor.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as a memory unit configured to store the information, a processing unit configured to perform the recited functions (both in claim 1), and describing the method as “a computer-implemented method” in claim 10, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (storing information in the memory unit), sending and receiving data over a network (receiving results of a first test result), electronic recordkeeping, or performing repetitive calculations (performing the calculations required to generate the MPD and compare the data values to the MPD). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the apparatus, the memory unit, the processing unit, and the computer readable medium) are all generically recited components (see specification, pg. 19-21). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generic computer identifying a mathematical relationship within the data and making a judgment based on an evaluation of received data and the identified relationships. This is a generic computer performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-9 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-9 recite the same abstract idea recited in claim 1.
Claims 2-3, 6-9, 12, 14, and 17 all recite additional limitations that serve to select by type or source the data to be manipulated by limiting the analysis to either specific types of data or the types of sensors used to collect the data, which is an insignificant extra-solution activity.
Claims 2-3 and 5-9 further describe the abstract idea by providing additional limitations regarding using mathematical concepts to identify relationships in the data and using a mental process to make a judgment of the data based on the identified relationships in the data, or they are insignificant extra-solution activities by selecting by type or source the data to be manipulated. Additional limitations that are also judicial exceptions or insignificant extra-solution activities are not sufficient to amount to a practical application or amount to significantly more (MPEP 2106.04.I.2). Additionally, the insignificant extra-solution activities are performed by retrieving or storing data in a memory, which is a well-understood, routine, and conventional function of a generic computer when claimed as extra-solution activity (MPEP 2106.05(d).II).
Claims 11-12 and 14 are method claims dependent from claim 10 that recite additional limitations that are the same or substantially similar to the limitations of claims 2-3 and 5. Claims 11-12 and 14 are rejected under 101 for the same reasons as claims 2-3 and 5.
Claims 17-18 are method claims dependent from claim 10 that recite additional limitations that are the same or substantially similar to the limitations of claims 2-3 and 5. Claims 17-18 are rejected under 101 for the same reasons as claims 2-3 and 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 8, 10-12, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifton (US PG Pub. 2015/0227837) in view of Iverson (Grant I. Iverson, Laurence M. Binder, “Detecting Exaggeration and Malingering in Neuropsychological Assessment”, J. Head Trauma Rehabil, Vol. 15, Issue 2, pg. 829-858, ©2000), in further view of Brew (US PG Pub. 2016/0142430).

Claim 1
	Regarding claim 1, Clifton teaches
An apparatus for use in detecting abnormal data in a human subject, the apparatus comprising:
Abstract, “A method of monitoring a system such as a machine, industrial system, or human or animal patient, to classify the system as normal or abnormal”
A memory unit configured to store information relating to a multivariate probability distribution, MPD, for a plurality of parameters
Abstract, “The model of normality can be constructed as a Gaussian Process and test functions compared to the model to derive the probability that they are drawn from the model of normality. A probability distribution for the expected extrema of sets of functions drawn from the model can also be derived and the probability of any extremum of a plurality of test functions being an extremum of a set derived from the model of normality can be obtained.”
Par. [0011], “ Each time-series of n data points can be regarded as a single point in an n-dimensional function space and the modelling of the time-series as a Gaussian Process allows a training set of multiple normal time-series to be used to calculate a probability distribution, defined by the mean and covariance functions of the Gaussian Process, over the n-dimensional function space. This probability distribution represents the model of normality. ”
Par. [0019], “Preferably, the model of normality is a Gaussian Process and the model is constructed by estimating the parameters of the Gaussian Process which give the best fit to a training set of measurements of a system or systems judged to be in a normal state.”
Wherein each parameter relates to a particular physical and/or mental variables in a set of physical and/or mental variables, wherein the MPD is determined from one or more population test results
Par. [0004], “In this context, multivariate means that there are a plurality of variables for example each variable corresponds to a measurement obtained from a single sensor (or some feature derived from a sensor measurement), or some single parameter of the system and multimodal means that the function has more than one mode (i.e. more than one local maximum in the probability distribution function that describes the distribution of values in the training set).”
Par. [0018], “The system can be a human or animal with the measurements being vital signs measurements such as breathing rate variability, breathing rate, heart rate, blood pressure, etc. or the system can be a machine or industrial system (such as a plant or factory).”
Wherein each population measurement relates to the performance of one or more measurements from a respective subject in a population of subjects and comprises values for the parameters relating to the one or more measurements by the subject
Par. [0018], “Each measurement can be the measurement of one parameter, or could be a vector x whose components are readings at the same time from different sensors. However it should be noted that the dimensions of the function space are the different times at which measurements are made so that a time series of n measurements at times t.sub.1, n-dimensions.”
Par. [0019], “Preferably, the model of normality is a Gaussian Process and the model is constructed by estimating the parameters of the Gaussian Process which give the best fit to a training set of measurements of a system or systems judged to be in a normal state.”
A processing unit configured to:
Par. [0023], “The invention also provides a corresponding system monitor. The invention may be embodied in computer software adapted to execute the method on a programmed computer system.”
Receive a first test result for the first subject relating to the performance of one or more of the tests in the set by the first subject, wherein the first test result comprises values for the parameters relating to the one or more tests performed by the first subject, determine an indication of whether the first subject was malingering by comparing the values for the parameters in the first test result to the MPD, and output the determined indication
Par. [0054], “FIG. 8, illustrates the time-series of respiratory rate variability measurements for five "abnormal" patients along with the model of normality derived from the training set of data illustrated in FIG. 2. These patients were judged to be abnormal by clinicians following physiological deterioration. All five of these functions have extreme probability values G.sup.e less than 0.05 and are thus correctly classified as abnormal. It should be noted that this correct classification is achieved despite some of the functions showing individual respiratory rate variability values within the normal range for patients in recovery.”
The system received the respiratory rate variability measurements.
The measurements were of a physical measurement for a patient
The system determined the patient’s respiratory variability measurements were abnormal
There was an output classifying the patients as abnormal.
A user interface configured to provide the outputted determined indication to a user
Wherein the user interface is further configured to provide one or more of the values for the parameters in the first test result, a result of the comparison of the values for the parameters in the first test result to the MPD, and an indication that the results are abnormal
Par. [0053], “Thus, given a plurality of test functions (each representing a time-series of measurements of a system), FIG. 7 illustrates how the system can be classified as normal or abnormal. Firstly, in step 71, whichever of the m test functions has the lowest probability density value y is taken and step 72 its extreme probability value G.sup.e.sub.n(y) can be calculated from Equation (12), this giving the probability that this test function would be observed as an extremum of m test functions drawn from the model of normality. In step 73, this value G.sup.e can be compared to a threshold, (for example 0.05) and if the G.sup.e value is less than 0.05, the system will be classified as abnormal. This corresponds to judging the system as abnormal if there is less than a 5% chance that a set of m functions drawn from the model of normality would have an extreme function of lower probability density value y than the test function.”
Par. [0054], “FIG. 8, illustrates the time-series of respiratory rate variability measurements for five "abnormal" patients along with the model of normality derived from the training set of data illustrated in FIG. 2. These patients were judged to be abnormal by clinicians following physiological deterioration. All five of these functions have extreme probability values G.sup.e less than 0.05 and are thus correctly classified as abnormal. It should be noted that this correct classification is achieved despite some of the functions showing individual respiratory rate variability values within the normal range for patients in recovery.”
However, Clifton does not explicitly teach
The indication of abnormality being an indication of malingering by a first subject in one or more physical and/or mental function tests
The variables being physical and/or mental function tests and the measurements being test results
Wherein the stored information further comprises a set of novelty scores for the plurality of parameters determined from the MPD
And by determining a novelty score from the set of novelty scores corresponding to the values for the parameters in the first test result
Outputting a novelty score as part of the output results
Iverson teaches
The indication of abnormality being an indication of malingering by a first subject in one or more physical and/or mental function tests
Pg. 830, “Within the context of a psychological or neuropsychological examination, malingering may take two primary forms: the deliberate exaggeration of symptoms that are difficult to define and to measure precisely and the willful production of poor performance on psychological and neurophychological tests… A patient also may fabricate more obvious and observable complaints such as blindness or visual loss, numbness, grossly restricted mobility or range of motion or severe amnesia.”
See also, pg. 833-834, which discusses how inconsistencies in patient test scores can be used to detect malingering by a subject.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Clifton the ability to detect indications of malingering by a first subject in one or more physical and/or mental function tests, as taught by Iverson, because it would help ensure that the patient is not purposefully performing poorly on the one or more tests in order to “receive more money in a personal injury lawsuit, receive worker’s compensation or disability benefits, obtain prescription medications, avoid prosecution for criminal activities (eg, secure a determination of incompetency to stand trial), avoid criminal responsibility (ie, be found not guilty by reason of insanity), or avoid military duty.” (Iverson, pg. 830).
Iverson further teaches
The variables being physical and/or mental function tests and the measurements being test results
Pg. 833-835 describes one of the ways malingering can be identified is by identifying inconsistencies with the score a patient receives on a neuropsychological test and the expected score of the patient based on the past results from similarly situated patients.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Clifton and Iverson the ability to compare physical and/or mental function tests of patients and to use the test results as the measurements being used for comparison, as taught by Iverson, because inconsistency between a patient subject on a physical or mental function tests and the results of a population of patients on the same physical or mental function tests are indications that a patient may be malingering (See Iverson, pg. 833-835).
Iverson further teaches
Detecting malingering in subjects by determining that the performance on a patient’s test results are inconsistent with the expected results of such a test score based on the characteristics of the patient
Pg. 833-834 describes how doctors are able to detect malingering by identifying inconsistencies in a patient’s test scores. This can be measured by inconsistencies between tests and other forms of evaluation (trouble with a task on one test, but no trouble on a task in a clinical interview), inconsistencies between tests meant to measure “similar underlying constructs”, and inconsistencies between a patient’s actual test scores and expected test scores based on other characteristics.
It would have been obvious to one having ordinary skill in the art to add to the system of Clifton and Iverson the ability to use measurements of inconsistencies in patient’s scores in identifying malingering, as taught by Iverson, because these inconsistencies provide an indication that the patient’s results do not reflect a patient actually suffering from the issues being tested, and thus could be used as signs of malingering (Iverson, pg. 833-834).
Brew teaches
Wherein the stored information further comprises a set of novelty scores for the plurality of parameters determined from the MPD and by determining a novelty score from the set of novelty scores corresponding to the values for the parameters in the first test result
Par. [0029], “ In one embodiment, the data resource includes one or more components and an anomaly score for each. In another embodiment, anomaly detection program 132 determines an anomaly score for each component of the identified data resource in a manner substantially similar to the description above in connection with step 202.”
The anomaly score is being interpreted as the novelty score in the claims because each represents the degree to which the analyzed data does not conform to the expected data values (see Brew, par. [0022] and specification, pg. 20).
The citation to par. [0020] of the specification is just to show that an anomaly score in Brew is similar to the novelty score in the claimed invention.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Clifton and Iverson the ability to store a set of novelty scores for the plurality of parameters determined from an MPD and detecting an anomaly by determining a novelty score from the novelty scores corresponding to the values for the parameters in the first test result, as taught by Brew, because the anomaly score “represents the degree to which the underlying data of the component is unusual or anomalous relative to the components corresponding thereto” (Brew, par. [0022]).
Brew further teaches
Outputting a novelty score as part of the output results
Par. [0031], “In step 306, anomaly detection program 132 generates an indicator. The indicator modifies the presentation of the identified data resource. In various embodiments, anomaly detection program 132 modifies the presentation of the identified data resource by modifying the data resource, by associating the data resource with presentation modification information, or by superimposing graphics that modify the presentation of the identified data resource at the time of its presentation. In various examples, anomaly detection program 132 modifies the identified data resource with a presentation modifier (e.g., formatting instructions or markup language), associates the data resource with such a presentation modifier, or modifies the presentation of the data resource at the time of its presentation. In one embodiment, the indicator modifies a characteristic of a component (e.g., coloration, borders, shading, font, formatting, typeface, or other characteristic). Such modifications affect any part of the component (underlying data, axes, etc.). In another embodiment, the indicator modifies the presentation of the component by, for example, modifying the layout, order, or sizing of one or more components, or by adding a label to one or more components (e.g., a label that identifies the component with an anomaly score above the threshold). For example, anomaly detection program 132 may generate an indicator for a data resource by modifying the layout and ordering of the components of the data resource in order to present the component having the highest weighted anomaly score first. In this case, anomaly detection program 132 maintains the logical ordering (i.e., index position) of the components in order to preserve the correspondences between the components of the identified data resource with the other data resources 136 of data set 134.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Clifton, Iverson, and Brew the ability to output an indication of the novelty score as part of the data output, as taught by Brew, because it allows the system to inform the user of the system which results are considered to be anomalous and provide indications of which scores are the most anomalous (see Brew, par. [0031]).

Claim 2
	Regarding claim 2, the combination of Clifton, Iverson, and Brew teaches all the limitations of claim 1. Clifton further teaches
Determining a probability value from the MPD corresponding to the values for the parameters in the first test result, wherein the probability value indicates a likelihood of observing the first test result in the population of subjects
Par. [0012]-[0017], “Thus, the present invention provides a method of monitoring a system to classify states of the system as normal or abnormal, comprising the steps of: obtaining a time series of measurements of the system state, defining as a test function the time series of measurements, obtaining a model which defines a probability distribution over functions each function consisting of time series of measurements of a system in a normal state; comparing the test function to the model to obtain a probability that the test function corresponds to the model; and classifying the system as abnormal if the obtained probability for the test function is lower than a predetermined probabilistic threshold.”

Claim 3
	Regarding claim 3, the combination of Clifton, Iverson, and Brew teaches all the limitations of claim 2. Clifton further teaches
Comparing the determined probability value to a first threshold and determining an indication that the first subject was malingering if the determined probability value is below the first threshold
The combination of Clifton and Iverson teaches detecting malingering. Therefore, even though Clifton describes making a determination of abnormality, when considered in combination with Iverson, as explained in the rejection of claim 1, the combination teaches detecting malingering.
Par. [0016]-[0017], “comparing the test function to the model to obtain a probability that the test function corresponds to the model; and classifying the system as abnormal if the obtained probability for the test function is lower than a predetermined probabilistic threshold.”

Claim 5
	Regarding claim 5, the combination of Clifton, Iverson, and Brew teaches all the limitations of claim 1. However, Clifton does not teach
Comparing the determined novelty score to a second threshold, determining an indication that the first subject was malingering if the determined novelty score is above the second threshold
Par. [0030], “In decision 304, anomaly detection program 132 determines whether the anomaly score for a component is above a threshold. In one embodiment, the anomaly score is adjusted by a weight of the modeled relationship (see step 206) for the component. Anomaly detection program 132 performs decision 304 and, if applicable, step 306 for each component of the data resource. If anomaly detection program 132 determines that the anomaly score is above a threshold (decision 304, YES branch), then anomaly detection program 132 generates an indicator (step 306).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Clifton, Iverson, and Brew the ability to compare the determined novelty score to a second threshold and determine an indication that the data was anomalous if the determined novelty score is above the second threshold, as taught by Brew, because the anomaly score “represents the degree to which the underlying data of the component is unusual or anomalous relative to the components corresponding thereto” (Brew, par. [0022]), and determining that the anomaly score is above a threshold shows that the data value is unusual or anomalous relative to the expected value to an extent that it exceeds an acceptable degree unusualness (see Brew, par. [0029]-[0031]).

Claim 6
	Regarding claim 6, the combination of Clifton, Iverson, and Brew teaches all the limitations of claim 1. Clifton further teaches
Receiving the one or more population test results and determining the MPD from the one or more population test results
Par. [0036], “These time-series are taken to represent a training set as each of these patients was assessed to have undergone a normal recovery process over the 24 day period. This training data set was used to construct a Gaussian Process model M of which the posterior mean function is shown by the solid thick line and the 95% confidence region is shaded. It should be noted that here the training time series all comprise 24 data points, where those data points occur at the same time. However, this is not a necessary constraint: the training time series may comprise different numbers of data points, and those data points may occur at different times in the different time series.”
Par. [0037], “FIG. 3 schematically illustrates the process of constructing the Gaussian Process model. In step 31, the training set of functions is taken (in this case the 27 functions plotted in FIG. 2) and the parameters of the Gaussian Process which gives the best fit for the functions of the training set are obtained in step 33. A Gaussian Process is defined by a mean function and covariance function and in this embodiment, the actual measurements t(x) plotted in FIG. 2 are regarded as being observations of a true value of the respiratory rate variation s(x)…”

Claim 8
	Regarding claim 8, the combination of Clifton, Iverson, and Brew teaches all the limitations of claim 6. Clifton further teaches
Determining the MPD from the one or more population test results using a mixture model
Par. [0004], “For example, for multivariate and multimodal data the function could be a Gaussian Mixture Model (GMM), Parzen Window Estimator, or other mixture of kernel functions.”

Claim 10
	Claim 10 is a method claim that recites a computer-implemented method for detecting malingering by a first subject in one or more physical and/or mental function tests comprising method steps that are the same or substantially similar to the functions performed by the system of claim 1. Clifton teaches the following limitations not addressed in the rejection of claim 1:
A computer-implemented method for detecting malingering by a first subject in one or more physical and/or mental function tests
Par. [0012], “Thus, the present invention provides a method of monitoring a system to classify states of the system as normal or abnormal”
Please refer to the rejection of claim 1 for additional limitations.

Claim 11-12 and 14
	Claims 11-12 and 14 are method claims ultimately dependent from claim 10 that recite additional limitations that are the same or substantially similar to the functions of the systems of claims 2-3 and 5, respectively. Please refer to the rejections of claims 10 and 2-3 and 5.

Claim 16
	Claim 16 is a method claim that recites a method for detecting malingering by a first subject in one or more physical and/or mental function tests comprising method steps that are the same or substantially similar to the functions of the system of claim 1. Clifton teaches the following limitation(s) not directly addressed by the rejection of claim 1:
Generating probability information relating to a multivariate probability distribution (MPD) for a plurality of parameters
Par. [0011], “Each time-series of n data points can be regarded as a single point in an n-dimensional function space and the modelling of the time-series as a Gaussian Process allows a training set of multiple normal time-series to be used to calculate a probability distribution, defined by the mean and covariance functions of the Gaussian Process, over the n-dimensional function space. This probability distribution represents the model of normality. A new time-series of m measurements can then be regarded as a point in that n-dimensional function space and a probability can be calculated from the probability distribution to indicate how likely it is that the new time-series of measurements corresponds to a time series that could be drawn from the model of normality.”
Iverson teaches the following limitation(s) not directly addressed by the rejection of claim 1:
Administering, to a first test subject, a particular physical and/or mental function test in a set of physical and/or mental function tests
Iverson discusses the administration of multiple mental and/or physical function tests to a patient
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Clifton, Iverson, and Brew the ability to administer a particular physical and/or mental function test in a set of physical and/or mental function tests, as taught by Iverson, because there are a plurality of tests that can be used to diagnose a subject with specific medical conditions, and performing an analysis on the results of those tests can be used to determine whether the patient’s results are genuine or have been faked in order to gain some sort of advantage out of the faked results (see Iverson, pg. 829-830).

Claims 17-18
	Claim 17 is a method claim dependent from claim 16 that recites limitations that are the same or substantially similar to the limitations of claims 2 and 3. Since claim 3 depends from claim 2 and includes all the limitations of claim 2, claim 17 recites limitations that are the same or substantially similar to the limitations of claim 3. Claim 18 is a method claim dependent from claim 16 that recites limitations that are the same or substantially similar to the limitations of claim 5. Please refer to the rejections of claims 16 and 2, 3, and 5.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Clifton, Iverson, and Brew, in further view of Clifton 2 (David Andrew Clifton, Samuel Hugueny, and Lionel Tarassenko, “Novelty Detection with Multivariate Extreme Value Statistics”, J Sign Process Sys. Vol. 65, pg. 371-389 © 2010).

Claim 7
	Regarding claim 7, the combination of Clifton, Iverson, and Brew teaches all the limitations of claim 6. However, Clifton does not teach
Forming an N-dimensional histogram from the population test results, where N is the number of parameters in the plurality of parameters
Clifton 2 teaches
Forming an N-dimensional histogram from the population test results, where N is the number of parameters in the plurality of parameters
Pg. 389-391, including figures 11 and 13 show generating n-dimensional histograms for n-dimensional functions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Clifton, Iverson, and Brew the ability to form n-dimensional histograms from the population test results, where n is the number of parameters in the plurality of parameters, as taught by Clifton 2, because analysis of the histograms allows the system to identify the line where “the extreme of m of “normal” samples generated from fn will lie, to some probability (e.g., 0.99).” (Clifton 2, pg. 389).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Clifton, Iverson, and Brew, in further view of Bhattacharya (US PG Pub. 2015/0227691).

Claim 9
	Regarding claim 9, the combination of Clifton, Iverson, and Brew teaches all the limitations of claim 6. Clifton teaches
The use of a Gaussian Mixture Model as the multivariate probability distribution
Par. [0004], “For example, for multivariate and multimodal data the function could be a Gaussian Mixture Model (GMM), Parzen Window Estimator, or other mixture of kernel functions.”
However, Clifton does not teach
Determining a plurality of sub-MPDs from respective subsets of the population test results, wherein each subset of population test results comprises population test results for subjects having a similar health status
Combining the plurality of sub-MPDs to form the MPD
Bhattacharya teaches
Determining a plurality of sub-MPDs from respective subsets of the population test results, wherein each subset of population test results comprises population test results for subjects having a similar health status
Par. [0003], “Data mining techniques enable determination of one or more patterns in the record data. Such patterns may be used to determine clusters in the record data. Clustering is a process of grouping a set of records in the record data based on predefined characteristics associated with the set of records. Some of the commonly known clustering algorithms include, but are not limited to, k-means clustering, density-based clustering, centroid-based clustering, Gaussian mixture models, etc.”
Par. [0006], “According to embodiments illustrated herein there is provided a method for creating a model capable of identifying one or more clusters in a healthcare dataset. The method comprises receiving, by one or more processors, an input pertaining to a range of numbers. Each number in the range of numbers is representative of a number of clusters in the healthcare dataset. For a cluster in the number of clusters, one or more first parameters of a distribution associated with the cluster are estimated.”
Combining the plurality of sub-MPDs to form the MPD
Par. [0021], “"Gaussian Mixture Model (GMM)" refers to a mathematical model that is capable of identifying one or more clusters in the multivariate dataset. In an embodiment, the data values in each of the one or more clusters are normally distributed (i.e., Gaussian distribution).”
Par. [0004], “Parameters, such as mean and covariance, of the distribution for each cluster can be estimated using expectation-maximization algorithm. In an embodiment, the expectation-maximization algorithm includes determination of a likelihood that a data point or a record corresponds to a cluster. The likelihood is maximized and the parameters of the distribution that lead to the maximized likelihood are selected. The selected parameters are utilized to generate the Gaussian mixture model.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Clifton, Iverson, and Brew the ability to determine a plurality of sub-multivariate probability distributions for from respective subsets of the population test results, wherein each subset of population test results comprises population test results for subjects having a similar health status and combining the plurality of sub-MPDs to form the MPD, as taught by Bhattacharya, because generating probability distributions for clusters of records in a dataset and then combining them to generate a probability distribution for the whole dataset is how a Gaussian Mixture Model is generated (see Bhattacharya, par. [0004], [0006], [0021]).

Response to Arguments
112 Rejections
Applicant’s arguments and amendments, see Remarks, filed March 24, 2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 

101 Rejections
Applicant's arguments filed March 24, 2022, have been fully considered but they are not persuasive. 

With respect to the Applicant’s assertion that “the transformation of test results to an indication of subject malingering which is provided to a user, represents an improvement in a computer or technology” (Remarks, pg. 16), the arguments in support of this assertion are not persuasive.
The “transformation of the test results” is the mental process that is described as being part of the abstract idea. The system takes the test results and computes a novelty score, which is a mathematical concept. Then that novelty score is evaluated and used to make a judgment regarding whether the subject is malingering, which is a mental process, even when recited as being performed by a computer (See MPEP 2106.04(a)(2).III.C). Because a purported practical application must come from the additional elements of the claim and not the recited abstract idea (MPEP 2106.04.II.A.2), the argument that the abstract idea provides the practical application by providing “improvement in a computer or technology” is not persuasive.
Further, the argument that the transformation of the test results provides an improvement to technology is not persuasive because it is not using the abstract idea to improve the functionality of the computer. Rather, it is using the computer as a tool to perform the abstract idea (MPEP 2106.04(a)(2).III.C, “For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.”).
	For at least the foregoing reasons, the arguments against the rejection under Prong 1 of Step 2A are not persuasive.

	With respect to the arguments regarding whether, the claims are directed towards a specific improvement of the ability of a system to assess a person’s likelihood of malingering (pg. 16), the arguments are not persuasive.
	“In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016).” (MPEP 2106.05(a))
	As discussed earlier, the claimed invention is merely using the computer as a tool to perform the abstract idea.
	Because the claimed invention is merely using the computer as a tool to perform the abstract idea, the argument that the judicial exception is integrated into a practical application by providing some sort of improvement to computer functionality is not persuasive.

	With respect to whether the claimed invention “applies and uses the alleged abstract idea in a particular technological environment”, the arguments are not persuasive. 
The claimed technological components of the invention are “a memory unit”, “a processing unit”, and “a user interface”. These components are only generally recited computer components such that the claimed invention is only generally linking the performance of the judicial exception to the technological environment (MPEP 2106.05(h), “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.”). They are not “specific components of a computerized analysis system” because they are broadly recited components of a general purpose computer.
Further, the description of the functions of the claimed invention recites performing the mathematical analysis on the subject’s test results to determine novelty scores, and evaluating those novelty scores to make a judgment regarding whether the user was malingering along with additional functions that amount to mere data gathering, necessary data outputting, or selecting by type or source the data to be manipulated. This is simply reciting the judicial exceptions and insignificant extra-solution activities as described in the 101 rejection.
Because the claimed invention does recite any additional limitations that are sufficient to amount to a practical application, the arguments against Step 2A Prong 2 are not persuasive.

With respect to the assertion that “the claims recite a very specific and concrete system rather than an abstract mental process or generically recited components” (Remarks, pg. 17), the arguments in support of this assertion are not persuasive.
With respect to the argument that the claims amount to significantly more than the judicial exception because “the systems or methods recited in the claims comprise at least a memory unit, a processor, and a user interface” (Remarks, pg. 17), this argument is not persuasive.
The descriptions of the computer components in the specification (pg. 10-11) describe embodiments that include the computer components being conventional computer components (see “Examples of components that may be employed in various embodiments of the present 
disclosure include, but are not limited to, conventional microprocessors…”, “The memory unit 
10 can comprise any type of non-transitory machine-readable medium, such as cache or 
system memory including volatile and non-volatile computer memory such as random access memory (RAM), static RAM (SRAM), dynamic RAM (DRAM), read-only memory (ROM), 
programmable ROM (PROM), erasable PROM (EPROM), and electrically erasable PROM (EEPROM), and the memory unit 10 can be implemented in the form of a memory chip, an 
optical disk (such as a compact disc (CD), a digital versatile disc (DVD) or a Blu-Ray disc), a 
hard disk, a tape storage solution, or a solid state device, including a memory stick, a solid 
state drive (SSD), a memory card, etc.”, and the user interface is described as being able to “comprise any suitable input component(s), including 
but not limited to a keyboard, keypad, one or more buttons, switches or dials, a mouse, a 
track pad, a touchscreen, a stylus, a camera, a microphone, etc., and the user interface 14 can comprise any suitable output component(s), including but not limited to a display screen, one 
or more lights or light elements, one or more loudspeakers, a vibrating element, etc.”).
	Further, the system as a whole is recited as, “The apparatus 2 can be any type of electronic device or computing device. For example the apparatus 2 can be, or be part of, a server, a computer, a laptop, a tablet, a smartphone, a smartwatch, etc.” (Specification, pg. 11).
	Because the computer system is described as being any of a number of types of general purpose computers using conventional computer components, the arguments that the claimed invention recites “a very specific and concrete system rather than an abstract mental process, or generically recited components” is not persuasive.

	For at least the foregoing reasons, the arguments against the 101 rejections are not persuasive, and the 101 rejections will be sustained.
	
Prior Art Rejections
Applicant’s arguments, see Remarks, filed March 24, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Clifton and Iverson.

The Applicant correctly points out that the Examiner mistakenly cited a portion of a reference that was not present. When drafting the rejection, a previous reference was intended to be used for part of the rejection (McNair (US Pat. 10,716,517)). However, the Examiner decided to change the references upon which they relied. In doing so, the Examiner failed to update the cited portions of the McNair reference to the relevant portions of the new reference that was used, the Iverson reference. The rejection has been updated to reflect the proper language intended to be used in making the rejection.
This error is significant enough that it is considered to change the grounds of rejection. Because this new grounds of rejection did not arise due to an amendment to the claim limitations, a final rejection of the claims under 35 USC 103 is not proper.
Therefore, the original rejection of the claims under 103 will be withdrawn, and a new rejection of the claims will be made based upon the currently cited references.

With respect to the arguments asserting hindsight reasoning was used in the use of the Brew reference, these arguments are not persuasive.

However, the following arguments against the 103 rejection are not considered persuasive.
The Clifton reference teaches identifying abnormal results in patients (Clifton, par. [0008]-[0010]). Iverson teaches that inconsistencies between test results and the expected results are a possible method used to detect malingering in patients (Iverson, pg. 833-834). These show that the combination of Clifton and Iverson already show detecting abnormal results in patients and using that to detect malingering. Brew is used because it teaches using a metric used to identify how abnormal test results are based on a distribution of results (Brew, par. [0022]). The reference to the specification was used to show how, even though the “abnormality score” is not called the same thing as the novelty score used in the claimed invention, the abnormality score is similar to the novelty score because of how the novelty score is described in the specification. The specification is not relied upon in the motivation or rationale to combine the references. Therefore, the assertion that the rejection is using the Applicant’s disclosure as the motivation and rationale for the combination (Remarks, pg. 21), is not correct. 
For at least these reasons, the arguments against the combination of the Brew reference with the Clifton and Iverson references is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686